UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of March2011 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X This Report includes the following documents:  1. A press release from Pearson plc announcing Statement re the Libyan Investment Authority Press Release 1 March 2011 STATEMENT REGARDING THE LIBYAN INVESTMENT AUTHORITY Pearson plc announced on7 June 2010 that it had received notification that the Libyan Investment Authority (LIA) had acquired 24,431,000 ordinary shares in the company. On further investigation, Pearson has reasonable cause to believe that the LIA may have acquired an additional 2,141,179 shares resulting in a total interest in 26,572,179 shares. This represents3.27% of the company's issued share capital. Pearson has reviewed the United Nations Security Council Resolution 1970 (2011), and The Libya (Financial Sanctions) Order 2011 (SI 2011 No. 548) in the United Kingdom (the "Order"). Having taken legal advice regarding its obligations under the Order, Pearson considers that the ordinary shares in the company which are held by or on behalf of the LIA are subject to the Order and are therefore effectively frozen. As a result, Pearson has today informed the LIA and its nominees that Pearson will not register any transfer or pay any dividend in respect of the shares until further notice. ENDS For more information: Luke Swanson / Simon Mays-Smith / Charles Goldsmith +44 (0)20 7010 2310 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 1 March,2011 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
